            Case 4:19-cv-00789-P Document 17 Filed 10/31/19                                       Page 1 of 3 PageID 64


            UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS


BNSF Railway Company, et al.


                                        Plaintiff(s)

                                                                  vs.              Case No.: 4:19-cv- 00789-P
International Association of Sheet Metal, Air, Rail and Transportation Workers - Transportation Division


                                          Defendant
                                                AFFIDAVIT OF SERVICE


I, Joshua Pitts, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Verified Complaint, Civil Cover Sheet, and Consent to Proceed
Before a United States Magistrate Judge in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on I 0/25/2019 at 3:09 PM, I served International Association of Sheet Metal, Air, Rail and Transportation Workers -
Transportation Division with the Smnmons, Verified Complaint, Civil Cover Sheet, and Consent to Proceed Before a United
States Magistrate Judge at 24950 Country Club Boulevard, Suite 340, North Olmsted, Ohio 44070 by serving Ashley Burgos,
Legal Assistant, authorized to accept service.

Ashley Burgos is described herein as:

Gender: Female Race/Skin: White         Age: 30 Weight: 180       Height: 5'11"    Hair: Blonde    Glasses: No



I declare under penalty of perjury that this infonnation is true and correct.




 ~        1..}\ f \ "1
                                                                . ..
                                                                ~
 Executed On                                                            ·~l!J
                                                                          :...,:
                                                                          ·~                                Client Ref Number:387838·600016
                                                                51.!'"W                                                   Job #: 1569791
                                                                I!]~'



               Capitol Process Services, Inc. I 1827 18th Street, NW, Washington, DC 20009 I (202) 667-0050
       Case 4:19-cv-00789-P Document 17
                                     16 Filed 10/31/19
                                              10/21/19                        Page 2
                                                                                   1 of 3
                                                                                        2 PageID 65
                                                                                                 62

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ

                                  81,7('67$7(6',675,&7&2857
                                                    IRUWKH
                                           1RUWKHUQ'LVWULFWRI7H[DV

      %16)5DLOZD\&RPSDQ\HWDO                           
                     3ODLQWLII
                    Y                                     &LYLO$FWLRQ1RFY3
                                                           
,QWHUQDWLRQDO$VVRFLDWLRQRI6KHHW0HWDO
  $LU5DLODQG7UDQVSRUWDWLRQ:RUNHUV
         7UDQVSRUWDWLRQ'LYLVLRQ
                     'HIHQGDQW                             
                                                  
                                       6XPPRQVLQD&LYLO$FWLRQ

72,QWHUQDWLRQDO$VVRFLDWLRQRI6KHHW0HWDO$LU5DLODQG7UDQVSRUWDWLRQ:RUNHUV
7UDQVSRUWDWLRQ'LYLVLRQ
&RXQWU\&OXE%OYG6WH
1RUWK2OPVWHG2+


$ODZVXLWKDVEHHQILOHGDJDLQVW\RX

:LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHG
LW RUGD\VLI\RXDUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURU
HPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY3 D  RU  \RXPXVWVHUYH
RQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRIWKH)HGHUDO
5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUWKH
SODLQWLII¶VDWWRUQH\ZKRVHQDPHDQGDGGUHVVDUH

'RQDOG0XQUR
/RXLVLDQD$YH1:
:DVKLQJWRQ'&

,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHI
GHPDQGHGLQWKHFRPSODLQW<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW




                                                              &/(5.2)&2857
                                                              

     
'$7(
                                                               6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                                                                                                  
                                                                                                  
                    Case 4:19-cv-00789-P Document 17
                                                  16 Filed 10/31/19
                                                           10/21/19                             Page 3
                                                                                                     2 of 3
                                                                                                          2 PageID 66
                                                                                                                   63
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1RFY3

                                                             3522)2)6(59,&(
                              7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3 O

7KLVVXPPRQVIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
ZDVUHFHLYHGE\PHRQ GDWH BBBBBBBBBBBBBBBBBBBBBB


               ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW SODFH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBRQ GDWH BBBBBBBBBBBBBBBBBBBBBBBBBBBRU

               ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK QDPH BBBBBBBBBBBBBBBBBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBDSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
            RQ GDWH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBDQGPDLOHGDFRS\WRWKHLQGLYLGXDO VODVWNQRZQDGGUHVVRU

               ,VHUYHGWKHVXPPRQVRQ QDPHRILQGLYLGXDO BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBZKRLVGHVLJQDWHG
             E\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI QDPHRIRUJDQL]DWLRQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBRQ GDWH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBRU


               ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBRU


               RWKHU VSHFLI\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                            


           0\IHHVDUHBBBBBBBBBBBBBBBBB             IRUWUDYHODQGBBBBBBBBBBBBBBBBBB   IRUVHUYLFHVIRUDWRWDORIBBBBBBBBBBBBB
    
             ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH

                                                
    'DWHBBBBBBBBBBBBBBBBBBBBBB                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              6HUYHU VVLJQDWXUH
                                                                         
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           3ULQWHGQDPHDQGWLWOH
                                                                         
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                              6HUYHU VDGGUHVV
                                                                         
                                                                         
    $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
